  Case 3:20-cv-01327-GCS Document 1 Filed 12/10/20 Page 1 of 14 Page ID #1




                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS

NEW CINGULAR WIRELESS PCS LLC,            )
d/b/a AT&T MOBILITY,                      )
                                          )
                  Plaintiff,              )                         3:20-cv-1327
                                                              No. __________________
                                          )
            vs.                           )
                                          )
MONROE COUNTY BOARD OF ZONING             )
APPEALS and MONROE COUNTY BOARD OF )
COMMISSIONERS,                            )
                                          )
                  Defendants.             )
__________________________________________)


                                           COMPLAINT

         This action arises out of the unlawful denial of a wireless communications facility siting

request by Monroe County, Illinois and its Board of Commissioners and Board of Zoning

Appeals. Plaintiff New Cingular Wireless PCS LLC d/b/a AT&T Mobility (“AT&T”) for its

complaint alleges as follows:

         1.       The Telecommunications Act of 1996, 47 U.S.C. § 151 et seq. (the

“Telecommunications Act” or the “1996 Act”) preempts State and local decisions that “prohibit

or have the effect of prohibiting the provision of personal wireless services,” and requires that

State and local decisions denying requests to place personal wireless service facilities, such as

cell towers, be supported by substantial evidence contained in a written record. 47 U.S.C. §

332(c)(7)(B). The Monroe County Board of Commissioners (“Board of Commissioners”)

violated § 332(c)(7)(B) when it denied AT&T’s application (the “Application”) for permission to

construct an approximately 155-foot wireless communication monopole (the “Facility”) and

related equipment at a site (“Site”) within a fenced-in, leased portion of a parcel of land located




CHDB01 1526487.1 02-Dec-10 12:12
  Case 3:20-cv-01327-GCS Document 1 Filed 12/10/20 Page 2 of 14 Page ID #2




at 1332 Valmeyer Road, outside the corporate limits of Columbia, Illinois. The Board of

Commissioners based their decision on the ruling of the Monroe County Board of Zoning

Appeals (“Zoning Board”) (collectively, with the Board of Commissioners, the “County”),

whose erroneous interpretation of County ordinances contradicted those ordinances as properly

interpreted, as well as state and federal law. Attached hereto as Exhibit A is a true and correct

copy of the Zoning Board’s final written decision denying AT&T’s zoning appeal.

       2.      AT&T seeks to install the Facility at the Site in order to remedy significant

service deficiencies in its personal wireless service coverage in the area. AT&T considered

several potential locations for the proposed Facility, but each of the alternatives proved

infeasible. AT&T’s proposal to place a monopole at the Site is the only feasible option for

filling the significant gap in coverage in the area.

       3.      The County’s actions were not based on substantial evidence contained in a

written record, as required by 47 U.S.C. § 332(c)(7)(B)(iii). In addition, the Zoning Board’s

denial prohibits or has the effect of prohibiting AT&T’s provision of personal wireless services,

in violation of 47 U.S.C. § 332(c)(7)(B)(i). AT&T thus seeks all appropriate relief pursuant to

47 U.S.C. § 332(c)(7)(B)(v).

       4.      Furthermore, the County’s denial was in error and a misapplication of the

County’s ordinances, and violated the restrictions set forth the Illinois Counties Code, namely 55

ILCS 5/5-12001.1, which limit the standards a county can implement to approve or deny a

telecommunications carrier’s application. The County’s denial violated those standards by

erroneously prohibiting AT&T from installing the Facility on a leased parcel of land, adjacent to

which the landlord operated a storage facility. Furthermore, the County’s interpretation of its

ordinance effectively prohibits telecommunications carriers from installing wireless towers on a




                                                   2
  Case 3:20-cv-01327-GCS Document 1 Filed 12/10/20 Page 3 of 14 Page ID #3




substantial amount of commercial properties, which is the very type of property that the Illinois

Counties Code explicitly prefers for tower installations.

                                         THE PARTIES

       5.      Plaintiff New Cingular Wireless PCS LLC d/b/a AT&T Mobility (referred to

hereinafter as AT&T) is a Delaware limited liability company. It is licensed to conduct business

in the State of Illinois and operates wireless communications facilities throughout the State of

Illinois. New Cingular Wireless PCS LLC is indirectly wholly owned by AT&T Inc.,

subsidiaries and affiliates of which provide wireless communication services nationwide.

       6.      Defendant Monroe County Board of Zoning Appeals is a duly constituted board

of zoning appeals established under 55 ILCS 5/5-12009 of the Illinois General Assembly with

jurisdiction over all unincorporated land within Monroe County and with an office at 100 S.

Main St., Waterloo, IL 62298.

       7.      Defendant Monroe County Board of Commissioners is a duly constituted board

with jurisdiction over local government policy decisions within Monroe County and with an

office at 100 S. Main St., Waterloo, IL 62298.

                                JURISDICTION AND VENUE

       8.      This Court has subject matter jurisdiction over this action pursuant to (a) section

332(c)(7)(B)(v) of the Telecommunications Act because AT&T has been adversely affected and

aggrieved by the Zoning Board’s denial of its Application and (b) 28 U.S.C. § 1331 because this

action presents a federal question under the Telecommunications Act.

       9.      This Court may exercise supplemental jurisdiction pursuant to 28 U.S.C. §

1367(a) over AT&T’s claims made pursuant to Illinois law because those state law claims are so

related to the federal claims as to form part of the same case or controversy.




                                                 3
  Case 3:20-cv-01327-GCS Document 1 Filed 12/10/20 Page 4 of 14 Page ID #4




        10.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because defendants

reside in this district and the events and/or omissions giving rise to AT&T’s claims arose in this

judicial district.

                                              FACTS

                                          I. Background

        11.      AT&T and its affiliates provide wireless voice and data products and services to

customers nationwide, including “personal wireless services” within the meaning of Section 332

of the Telecommunications Act, 47 U.S.C. § 332.

        12.      The licenses authorizing AT&T to provide wireless service in Monroe County

were issued by the FCC pursuant to the Federal Communications Act, as amended. The Act

establishes a national policy to “make available, so far as possible, to all people of the United

States, without discrimination . . . a rapid, efficient, Nation-wide and worldwide wire and radio

communications service with adequate facilities at reasonable charges for the purposes of

national defense [and] for the purpose of promoting safety of life and property through the use of

wire and radio communications.” 47 U.S.C. § 151.

        13.      Wireless service is important to the public safety and for consumer convenience.

There are now more wireless subscriptions than landline telephone subscriptions in the United

States. At present, the number of landline telephone subscribers across the nation is declining

every year while the number of wireless subscribers increases.

        14.      For many Americans, wireless devices have become an indispensable replacement

for traditional landline telephones. Even when Americans maintain both types of service, they

are opting increasingly to use wireless over their landline.




                                                  4
  Case 3:20-cv-01327-GCS Document 1 Filed 12/10/20 Page 5 of 14 Page ID #5




       15.     For Americans living in “wireless only” homes and working in “wireless only”

businesses, cell phones are their only lifeline in emergencies.

       16.     To meet the policy goals established by Congress, and provide personal wireless

services to local businesses, public safety entities, and the general public, AT&T must

consistently update its technology, facilities, and network to keep up to date with customers’

ever-growing demand for mobile services, including mobile data service, wireless phone

coverage, and emergency services communications. Among other things, AT&T must create

and maintain a network of “cell sites,” each of which consists of antennas and related equipment

designed to send and receive radio signals.

       17.     Wireless devices using all-digital technology operate by transmitting a radio

signal to antennas mounted on a tower, pole, building, or other structure. The antennas feed the

signals to electronic devices housed in a small equipment cabin or base station. The base station

is connected by microwave, fiber optic cable, or ordinary telephone wire to a base station

controller subsequently routing the calls throughout the world.

       18.     In order to provide reliable service to a user, coverage must overlap in a grid

pattern resembling a honeycomb. In order for the entire network to be operational, there must be

properly placed cell sites installed and functioning so that reliable coverage can be realized.

Only when the entire system is operational will a user have service and be able to partake in

uninterrupted conversations throughout a given territory. If there is no functioning cell site

within a given area, there would be no service for customers within that area and mobile

customers who travel through the area will experience an unacceptable level of dropped calls.

       19.     When there is a need to improve coverage in a specific area, AT&T’s engineers

produce a search ring, identifying the area within which a wireless facility of the necessary




                                                 5
  Case 3:20-cv-01327-GCS Document 1 Filed 12/10/20 Page 6 of 14 Page ID #6




height must be located or upgraded. The study takes into account the topography of the land, the

coverage boundaries of neighboring cells, and other factors.

       20.     Within the Zoning Division of the Illinois’s Counties Code are provisions

granting Illinois counties limited authority to regulate the telecommunications facilities pursuant

to the explicit standards and requirements therein. See 55 ILCS 5/5-12001.1.

       21.     Section 55 ILCS 5/5-12001.1, provides, inter alia:

                   a.   “[T]he county board or board of county commissioners of any county

                        shall have the power to regulate the location of the facilities . . . of a

                        telecommunications carrier . . . established outside the corporate limits of

                        cities . . . The power shall only be exercised to the extent and in the

                        manner set forth in this Section.” 55 ILCS 5/5-12001.1(a).

                   b. Telecommunications carriers should place the highest priority on “non-

                        residentially zoned lot[s]” when choosing locations for

                        telecommunications facilities. 55 ILCS 5/5-12001.1(d)

                   c. “A facility may be located on the same zoning lot as one or more other

                        structures or uses without violating any ordinance or regulation that

                        prohibits or limits multiple structures, buildings, or uses on a zoning lot.”

                        55 ILCS 5/5-12001.1(f)(2)

                   d. The reasonableness of the County’s adverse decision concerning AT&T’s

                        facility is subject to judicial review without any presumption of validity.

                        55 ILCS 5/-12001.1(f)(9).

                   e. In Illinois counties with a population of less than 180,000 (such as Monroe

                        County), a telecommunications facility is deemed permitted if it satisfies




                                                   6
    Case 3:20-cv-01327-GCS Document 1 Filed 12/10/20 Page 7 of 14 Page ID #7




                       the height and horizontal separation requirements set forth in 55 ILCS 5/-

                       12001.1(g)(1).

                   f. If a facility does not satisfy said requirements, the county board is to hold

                       a meeting “no later than 75 days after submission of a complete

                       application by the telecommunications carrier. If the county board fails to

                       act on the application within 75 days after its submission, the application

                       shall be deemed to have been approved. No more than one public hearing

                       shall be required.” 55 ILCS 5/-12001.1(g)(2).

        22.    Monroe County has enacted certain ordinances with respect to the siting of

telecommunications facilities within the County. See Monroe County Zoning Code of

Ordinances, § 40-9-1 – § 40-9-3 and § 41-1-1 – § 41-2-1 1 (“Zoning Code”).

                                 II. AT&T’s Zoning Application

        23.    AT&T has significant service deficiencies in its wireless network coverage in

Monroe County. Specifically, AT&T’s coverage in the area around the proposed Facility is

stressed and is causing service disruptions for local customers. Due to the continued population

and commercial growth in the area, the coverage issues will only get worse over time.

        24.    The Site of AT&T’s proposed Facility would be located within a fenced-in, leased

portion of the 1332 Valmeyer parcel. The owner of the subject parcel currently maintains a self-

storage facility on a separate portion of the parcel.

        25.    Placing the proposed Facility, a 155-foot monopole, at the proposed Site would

alleviate the issues currently experienced and to be experienced with respect to AT&T’s wireless



1
  The Monroe County Code of Ordinances contains apparently duplicative ordinances with
respect to “Communication Structures” (§ 40-9-1 – § 40-9-3) and “Communication Support
Structures and Antennas” (41-1-1 – § 41-2-1).


                                                  7
  Case 3:20-cv-01327-GCS Document 1 Filed 12/10/20 Page 8 of 14 Page ID #8




coverage. The Site is centrally located within the area in question, and is zoned MB2, where

communications facilities are permitted under the Zoning Code.

        26.     The Zoning Code notes that “[c]ommunication support structures and antennas

may be permitted in all zoning districts…” The Ordinance requires that a proposed tower meet

certain requirements and that the tower owner make certain submissions as part of a zoning

application, including a full site plan.

        27.     AT&T’s site acquisition representative submitted a Zoning Application for the

Proposed Tower on April 12, 2019. AT&T’s application satisfied the Zoning Code’s submission

requirements, and demonstrated that the Facility would address the substantial service issues in

the area immediately surrounding the Facility.

        28.     The search for an acceptable alternative site included researching any existing tall

structures (buildings, other towers, water towers) within one mile of the proposed location.

        29.     When attempting to remedy a gap in service coverage, AT&T seeks where

possible to co-locate its antenna facilities on existing towers or other existing suitable structures.

        30.     Here, there is no existing tower or other tall structure upon which AT&T could

co-locate its facilities in order to remedy the service deficiencies.

    III. The Board of Commissioner’s Hearing, Rehearing, and Zoning Administrator’s
                                       Decision

        31.     On November 4, 2019, the County’s Board of Commissioners held a public

hearing on AT&T’s April 12, 2019 application. After a presentation from AT&T representatives

and remonstrations from the public, the Board of Commissioners tabled its decision on the

application, and held a second public hearing on August 3, 2020.

        32.     During the August 3, 2020 hearing, the Board of Commissioners requested that

the County Zoning Administrator interpret a portion of the Zoning Code, namely § 40-9-3(B)(1)



                                                   8
  Case 3:20-cv-01327-GCS Document 1 Filed 12/10/20 Page 9 of 14 Page ID #9




and § 41-2-1(B)(1), which both state “No public office, or principal repair or storage facilities

shall be maintained in connection with the site.”

       33.     AT&T argued that the referenced provision was intended only to prevent

telecommunications carriers from maintaining significant additional operations in addition to the

telecommunications facility itself, such as operating a company vehicle repair operation, or

commercial sales office, or a company equipment storage program. However, the County Zoning

Administrator interpreted the provisions as prohibiting AT&T from installing the proposed

Facility at the Site because the owner of the larger parcel operates a self-storage business on a

portion of the parcel, despite (a) the storage facility having no commercial relation to AT&T’s

business operations, (b) AT&T having no intention to operate a storage facility of any kind in

connection with the Facility, and (c) the leased premises constituting the Site for the Facility

being fenced off and separated from the self-storage business.

       34.     The Board of Commissioners deferred further discussion on or determination of

AT&T’s application while AT&T pursued an appeal of the Zoning Administrator’s

interpretation. AT&T filed an appeal with the Zoning Board shortly after the August 3, 2020

hearing.

                         IV. The Zoning Board’s Hearing and Decision

       35.     On September 9, 2020, the Zoning Board held a public hearing on AT&T’s

appeal of the Zoning Administrator’s decision. AT&T argued that the Zoning Administrator’s

interpretation of the Zoning Code was erroneous and, if it was not erroneous, the Zoning Code

likely violated Illinois and federal law.

       36.     The Zoning Board also heard from remonstrators who voiced concerns about the

location of the proposed Facility. The Zoning Board then voted to deny AT&T’s appeal, with a




                                                 9
Case 3:20-cv-01327-GCS Document 1 Filed 12/10/20 Page 10 of 14 Page ID #10




vote of two (2) in favor of overturning the Zoning Administrator’s interpretation, two (2) against

overturning the decision, and one (1) abstention.

       37.     At a public meeting on October 5, 2020, the County Board of Commissioners

verbally denied AT&T’s application in light of the Zoning Board’s determination. The meeting

minutes for this meeting were published on the County website on December 2, 2020.

       38.     On November 10, 2020, the Zoning Board approved and issued a formal written

decision, which summarized the statements made by various parties during the September 9,

2020 hearing, and noted the Zoning Board’s vote tally. See Exhibit A hereto.

                                           COUNT I
                         (The Federal Telecommunications Act of 1996,
                          47 U.S.C. § 332(c)(7) - Substantial Evidence)

       39.     AT&T incorporates by reference the allegations in each of the paragraphs set

forth above.

       40.     Although the 1996 Act preserves local zoning authority over the siting of wireless

facilities, 47 U.S.C. § 332(c)(7)(A), “the method by which siting decisions are made is now

subject to judicial oversight.” Cellular Tel. Co. v. Town of Oyster Bay, 166 F.3d 490, 493 (2d

Cir. 1999). “Therefore denials subject to the Act are reviewed by a court more closely” than

other zoning decisions. Id. Among other things, “[i]f a decision is not supported by substantial

evidence, § 332(c)(7)(B)(iii), or if it effectively prohibits the provision of wireless service, §

332(c)(7)(B)(i)(II), then under the Supremacy Clause of the Constitution, local law is pre-empted

in order to effectuate the Act’s national policy goals.” Second Generation Props. L.P. v. Town of

Pelham, 313 F.3d 620, 627 (1st Cir. 2002).

       41.     Pursuant to 47 U.S.C. § 332(c)(7)(B)(iii), “[a]ny decision by a State or local

government or instrumentality thereof to deny a request to place, construct, or modify personal




                                                  10
Case 3:20-cv-01327-GCS Document 1 Filed 12/10/20 Page 11 of 14 Page ID #11




wireless service facilities shall be in writing and supported by substantial evidence contained in a

written record.”

         42.   The Zoning Board’s decision to deny AT&T’s appeal, and the Board of

Commissioners’ subsequent denial of AT&T’s application, violate 47 U.S.C. § 332(c)(7)(B)(iii)

because the decisions are not supported by substantial evidence in a written record. The record

does not contain substantial evidence to justify the decision issued by the Zoning Board on

November 10, 2020. In that regard, there is no evidence, much less substantial evidence in a

written record, that AT&T would be maintaining a storage facility “in connection with” the Site,

as the storage facility that is located elsewhere on the parcel containing the Site has no

commercial or operational relationship with the AT&T’s facility.

         43.   The County’s erroneous interpretations and decisions have caused and will

continue to cause AT&T irreparable harm.

         44.   AT&T is entitled to relief under the Telecommunications Act ordering the Zoning

Board to approve AT&T’s appeal, and ordering the Board of Commissioners to thereafter

approve AT&T’s application and other permits required to install, operate, and maintain the

Facility.

                                          COUNT II
                        (The Federal Telecommunications Act of 1996,
                         47 U.S.C. § 332(c)(7) - Effective Prohibition)

         45.   AT&T incorporates here by reference the allegations in each of the paragraphs

above.

         46.   Local authority over zoning and land use matters cannot be used to “prohibit or

have the effect of prohibiting the provision of personal wireless services.” 47 U.S.C. §

332(c)(7)(B)(i)(II).




                                                 11
Case 3:20-cv-01327-GCS Document 1 Filed 12/10/20 Page 12 of 14 Page ID #12




         47.   The Telecommunications Act requires local zoning authorities to allow carriers to

resolve significant coverage issues in the coverage of their wireless networks.

         48.   AT&T has significant coverage issues in its wireless network and provision of

personal wireless services in Monroe County.

         49.   AT&T’s proposed Facility at the Site represents the only feasible and least

intrusive means of remedying AT&T’s significant gap in its personal wireless services coverage.

         50.   The County’s interpretations and decisions violate Section 332(c)(7)(B)(i). The

denial of AT&T’s application has the effect of prohibiting the provision personal wireless

service in the relevant area.

         51.   The County’s decisions have caused and will continue to cause AT&T irreparable

harm.

         52.   AT&T is entitled to relief under the Telecommunications Act ordering the Zoning

Board to approve AT&T’s approval and to provide permits required to install, operate, and

maintain the Facility.

                                  COUNT III
               REQUEST FOR JUDICIAL REVIEW OF ZONING DECISION

         53.   AT&T incorporates here by reference the allegations in each of the paragraphs

above.

         54.   The County’s interpretation of the Zoning Code and related actions and decisions

described herein improperly prohibit AT&T from proceeding with installation of the Facility at

the commercially zoned Site.

         55.   The County’s interpretation of the Zoning Code and related actions and decisions

described herein violate the requirements and standards of 55 ILCS 5/5-12001.1.




                                                12
Case 3:20-cv-01327-GCS Document 1 Filed 12/10/20 Page 13 of 14 Page ID #13




         56.   Among other violations, the County’s decision is founded on the erroneous belief

that the Zoning Ordinance prohibits installation of a communications tower on any parcel of land

whereupon a “public office, or principal repair or storage facilit[y]” is located. Prohibiting

installation of communications towers on sites with “public offices” and “storage facilities”

would effectively restrict telecommunications carriers from pursuing tower installations at

countless non-residentially zoned lots that contain such offices or facilities, a result which

squarely subverts the siting preferences of 55 ILCS 5/5-12001.1(d).

         57.   AT&T has exhausted all available remedies under applicable administrative

review laws and ordinances, and requests judicial review of this decision.

         58.   The timeliness and propriety of the County’s adverse decision concerning

AT&T’s facility is subject to de novo judicial review without any presumption of validity. 55

ILCS 5/-12001.1(f)(9); 55 ILCS 5/5-12012.1(a).

                                      COUNT IV
                             VIOLATION OF 55 ILCS 5/5-12001.1

         59.   AT&T incorporates here by reference the allegations in each of the paragraphs

above.

         60.   In the alternative to Count III, if the County’s interpretation of the Zoning Code is

proper (i.e., the Zoning Code does, in fact, restrict installation of telecommunications towers on

lots where separate business have public offices, or principal repair or storage facilities), the

Zoning Code would have the effect of substantially prohibiting the provision of personal wireless

service in the relevant area in violation of 55 ILCS 5/5-12001.1. The Zoning Code is therefore

preempted by the requirements of 55 ILCS 5/5-12001.1.




                                                  13
  Case 3:20-cv-01327-GCS Document 1 Filed 12/10/20 Page 14 of 14 Page ID #14




         61.    AT&T is entitled to judicial review and relief ordering the Zoning Board to

 approve AT&T’s application and other permits required to install, operate, and maintain the

 Facility.

                                      PRAYER FOR RELIEF

         WHEREFORE, AT&T respectfully prays that this Court grant it relief as follows:

         1.     Permit expedited review of the matters set forth in this Complaint;

         2.     Enter an order declaring the County’s decisions violate and are preempted by 47

 U.S.C. § 332(c)(7);

         3.     Enter an order declaring the County’s decisions violate and are preempted by 55

 ILCS 5/5-12001.1;

         4.     Enter an order requiring the County to approve AT&T’s Application and

 authorize AT&T to install its proposed Facility at the Site and to issue all other permits required

 to install, operate, and maintain the Facility; and

         5.     Order such other relief as the Court deems appropriate.



Dated: December 10, 2020                        Respectfully submitted,

                                                By: /s/ Luke G. Maher
                                                   Luke G. Maher
                                                   Norton Rose Fulbright US LLP
                                                   7676 Forsyth Blvd., Suite 2230
                                                   St. Louis, Missouri 63105
                                                   Telephone: (314) 505-8800
                                                   Facsimile: (314) 505-8899
                                                   luke.maher@nortonrosefulbright.com

                                                Attorneys for Plaintiff




                                                   14
